I respectfully dissent from the majority opinion in this matter and concur in the findings of fact and conclusions of law in the Opinion and Award of Deputy Commissioner Pamela T. Young. In summary, the greater weight of the totality of the evidence shows that plaintiff simply is not a credible witness. For instance, at the deputy commissioner hearing of this matter, plaintiff admitted that he failed to disclose his prior claims for work-related injuries during a recorded interview and in response to Defendants' Interrogatories. In addition, plaintiff's exhibition of extreme symptom magnification, refusal to submit to diagnostic tests, and consistent requests to keep him out of work during the course of medical treatment for prior alleged work-related back injuries as established by the deposition testimony of two physicians greatly calls into question the veracity of plaintiff's statements to his treating physician regarding this alleged injury.
Plaintiff's inconsistent accounts of his October 13, 1999 alleged work-related injury fail to establish via competent evidence that he suffered an injury by accident and his claim should be denied. Even if plaintiff did suffer a compensable injury, greater weight should be given to the testimony of the defense witnesses, especially regarding circumstances surrounding plaintiff's termination from his job with defendant-employer thereby limiting his period of disability.
This the 16th day of January 2003.
                                  S/____________ BUCK LATTIMORE CHAIRMAN